J-A08030-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TERRELL BRIDGET                            :
                                               :
                       Appellant               :   No. 2340 EDA 2019

         Appeal from the Judgment of Sentence Entered March 7, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0008648-2017

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TERRELL BRIDGET                            :
                                               :
                       Appellant               :   No. 1702 EDA 2020

         Appeal from the Judgment of Sentence Entered March 7, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0008655-2017


BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY MURRAY, J.:                             FILED: APRIL 23, 2021




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A08030-21


       Terrell Bridget (Appellant) appeals1 from the judgment of sentence

entered following his nonjury convictions at docket CP-51-CR-0008648-2017

of aggravated assault, strangulation, endangering the welfare of a child,

possessing an instrument of crime, simple assault, and recklessly endangering

another person;2 and at docket CP-51-CR-0008655-2017 of rape of a child,

involuntary deviate sexual intercourse with a child, aggravated indecent

assault of a child, unlawful contact with a minor, endangering the welfare of

a child, corruption of minors, indecent assault, and simple assault.3 We affirm.

       On September 18, 2018, the trial court found Appellant guilty of the

aforementioned crimes.         The charges arose from Appellant’s physical and

sexual abuse of his girlfriend’s children. The testimony and medical evidence

presented at trial demonstrated long-term physical abuse of the four-year-old

male, including broken blood vessels in his eyes from being choked, extensive

bruising, and muscle damage from being beaten with a belt.          Trial Court

Opinion, 10/8/20, at 2-3.            The testimony and medical evidence also


____________________________________________


1 Appellant complied with the dictates of our Pennsylvania Supreme Court in
Commonwealth v. Walker, 185 A.3d 969, 971 (Pa. 2018) (holding
prospectively from the date of the Walker decision, “where a single order
resolves issues arising on more than one docket, separate notices of appeal
must be filed for each case.”). On November 5, 2020, this Court sua sponte
consolidated the appeals.

2 18 Pa.C.S.A. §§ 2702(a)(1), 2718(a)(1), 4304(a)(1), 907, 2701(a), and
2705, respectively.

3 18 Pa.C.S.A. §§ 3121(c), 3123(b), 3125(b), 6318(a)(1), 4304(a)(1),
6301(a)(1)(ii), 3126(a)(7), and 2701(a), respectively.

                                           -2-
J-A08030-21


demonstrated Appellant repeatedly had anal intercourse with the nine-year-

old female, causing her to contract a sexually transmitted disease. Id. at 3-

4.

        On March 7, 2019, the trial court sentenced Appellant to an aggregate

12-24 years of imprisonment.        On March 13, 2019, Appellant filed post-

sentence motions in each case. In case No. 0008648, the court denied the

post-sentence motion by operation of law. However, because of a breakdown

at the trial court, it did not deny the post-sentence motion in case No.

0008655. Appellant filed notices of appeal in each case on August 12, 2019.

With permission of the trial court, Appellant filed separate Rule 1925(b)

statements in both cases. The trial court issued an opinion on October 8,

2020.

        On appeal, Appellant presents the following questions:

        CP-51-CR-0008648-2017

              Is the evidence sufficient to convict defendant/appellant of
        the charges of aggravated assault, strangulation, EWOC, PIC,
        simple assault and REAP?

        CP-51-CR-0008655-2017

              Is the evidence sufficient to convict defendant/appellant of
        the charges of rape of child, IDSI with a child, aggravated indecent
        assault, unlawful contact with a minor, EWOC, corruption of
        minors, pic, simple assault and indecent assault?

Appellant’s Brief at 5.

        Prior to reaching the merits of Appellant’s claims, we examine whether

they are properly before us. Pennsylvania Rule of Appellate Procedure 1925

                                       -3-
J-A08030-21


provides that issues not included in the Rule 1925(b) statement or raised in

accordance with Rule 1925(b)(4) are waived. See Pa.R.A.P. 1925(b)(4)(vii);

see also Commonwealth v. Given, 244 A.3d 508, 510 (Pa. Super. 2020)

(appellant waived all issues on appeal, including sufficiency of the evidence,

by failing to raise them in his Rule 1925(b) statement); Commonwealth v.

Lord, 719 A.2d 306, 308 (Pa. 1998), superseded by rule on other grounds as

stated in Commonwealth v. Burton, 973 A.2d 428, 431 (Pa. Super. 2009).

       Here, in his Rule 1925(b) statements, Appellant challenged the weight

of the evidence, not the sufficiency. See Appellant’s Rule 1925(b) Statements

in cases CP-51-CR-0008648-2017 and CP-51-CR-0008655-2017, 9/18/20, at

1-2; see also Trial Court Opinion, 10/8/20, at 7. Thus, the trial court only

addressed weight, not sufficiency.             Trial Court Opinion, 10/8/20 at 1-11.

Because Appellant did not raise his sufficiency claims in his Rule 1925(b)

statements, both sufficiency issues are waived on appeal.4 Given, 244 A.3d

at 510.

____________________________________________


4Even if Appellant had raised sufficiency in his Rule 1925(b) statements, we
would still find waiver. With the exception of citation to boilerplate case law,
Appellant’s argument lacks legal support and fails to specify what elements of
what crimes he is challenging. See Appellant’s Brief at 13-19. We have
explained:

       The Rules of Appellate Procedure state unequivocally that each
       question an appellant raises is to be supported by discussion and
       analysis of pertinent authority. Appellate arguments which fail to
       adhere to these rules may be considered waived, and arguments
       which are not appropriately developed are waived. Arguments not



                                           -4-
J-A08030-21


       For the above reasons, we affirm the judgment of sentence.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/23/21




____________________________________________


       appropriately developed include those where the party has failed
       to cite any authority in support of a contention. This Court will not
       act as counsel and will not develop arguments on behalf of an
       appellant. Moreover, we observe that the Commonwealth Court,
       our sister appellate court, has aptly noted that [m]ere issue
       spotting without analysis or legal citation to support an assertion
       precludes our appellate review of [a] matter.

Coulter v. Ramsden, 94 A.3d 1080, 1088-89 (Pa. Super. 2014) (citations
and quotation marks omitted). See Commonwealth v. Mulholland, 702
A.2d 1027, 1034 n.5 (Pa. Super. 1997) (“In a record containing thousands of
pages, this court will not search every page to substantiate a party’s
incomplete argument”). See also Commonwealth v. Crosley, 180 A.3d
761, 768 (Pa. Super. 2018) (citation omitted) (it is well settled that “even the
uncorroborated testimony of a single witness may alone be sufficient to
convict a defendant.”); Commonwealth v. Castelhun, 889 A.2d 1228, 1232
(Pa. Super. 2005) (“the uncorroborated testimony of the complaining witness
is sufficient to convict a defendant of sexual offenses.”).

                                           -5-